      Case 2:20-cv-00060-RMP       ECF No. 45    filed 10/02/20      PageID.791 Page 1 of 5



1

2
                                                                            FILED IN THE

3
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON




4                                                                  Oct 02, 2020
                                                                       SEAN F. MCAVOY, CLERK


5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     ERICA DAVIS, as Personal
      Representative of the Estate of               NO: 2:20-CV-60-RMP
8     Andrew Davis, deceased, minor child
      JC, and minor child SD,                       ORDER GRANTING DEFENDANT
9                                                   CRANFIELD AEROSPACE
                                 Plaintiffs,        SOLUTIONS LIMITED’S MOTION
10                                                  TO DISMISS AMENDED
            v.                                      COMPLAINT FOR LACK OF
11                                                  PERSONAL JURISDICTION
      TAMARACK AEROSPACE
12    GROUP, INC., and CANFIELD
      AEROSPACE SOLUTIONS,
13
                                 Defendants.
14

15         BEFORE THE COURT is Defendant Cranfield Aerospace Solutions

16   Limited’s Motion to Dismiss, ECF No. 22, for lack of personal jurisdiction, under

17   Fed. R. Civ. P. 12(b)(2), and failure to state a claim for relief, under Fed. R. Civ. P.

18   12(b)(6). The Court has reviewed the briefing submitted by the parties, the

19   remaining docket, the relevant law, and is fully informed.

20         The Court first must resolve Cranfield’s challenge to personal jurisdiction

21   under Rule 12(b)(2) before reaching any Rule 12(b)(6) arguments to dismiss.
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 1
      Case 2:20-cv-00060-RMP       ECF No. 45    filed 10/02/20   PageID.792 Page 2 of 5



1    Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 431 (2007).

2    “‘Without jurisdiction the court cannot proceed at all in any cause’; it may not

3    assume jurisdiction for the purpose of deciding the merits of the case.” Id. (quoting

4    Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998)).

5          Plaintiff Erica Davis does not contest that this Court lacks personal

6    jurisdiction over Defendant Cranfield and requests dismissal without prejudice.

7    ECF No. 29 at 2. Cranfield does not object to dismissal without prejudice, but

8    requests that the Court award Cranfield its attorney fees and costs under the

9    Washington State long-arm statute, Revised Code of Washington (“RCW”) §

10   4.28.185(5). ECF No. 34 at 3.

11         The Washington long-arm statute gives the Court discretion to award

12   reasonable fees:

13         In the event the defendant is personally served outside the state on
           causes of action enumerated in this section, and prevails in the action,
14         there may be taxed and allowed to the defendant as part of the costs of
           defending the action a reasonable amount to be fixed by the court as
15         attorneys’ fees.

16   RCW § 4.28.185(5). Courts should evaluate a request for fees under RCW §

17   4.28.185(5) and should balance the statute’s twin aims: “(1) compensating an out-of-

18   state defendant for its reasonable efforts to contest jurisdiction and avoid

19   harassment; and (2) encouraging the full exercise of state jurisdiction.”

20   DiscoverOrg Data LLC v. NDivision Servs., No. C19-5508RBL, 2019 U.S. Dist.

21   LEXIS 221157, at *2 (W.D. Wash. Dec. 26, 2019) (citing Scott Fetzer Co. v. Weeks,
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 2
      Case 2:20-cv-00060-RMP      ECF No. 45    filed 10/02/20   PageID.793 Page 3 of 5



1    122 Wash.2d 141, 149 (1993) (Fetzer II); Scott Fetzer Co., Kirby Co. Div. v. Weeks,

2    114 Wash.2d 109, 122 n.6 (1990) (Fetzer I)). The Court has especially broad

3    discretion to deny a motion for attorney’s fees “‘when the circumstances of a case

4    fall outside the heartland of RCW 4.28.185(5)[’s] purpose’ of deterring frivolous,

5    unfair, or unjust litigation in Washington.” DiscoverOrg Data, 2019 U.S. Dist.

6    LEXIS 221157, at *2 (quoting Johnson v. Venzon, Case No. C12-895RSL, 2012

7    U.S. Dist. LEXIS 123934, at *16−17 (W.D. Wash. Aug. 30, 2012)). “These

8    principles ‘serve to ensure that otherwise valid claims are not abandoned merely out

9    of fear of the possibility of fee shifting.’” DiscoverOrg Data, 2019 U.S. Dist.

10   LEXIS 221157, at *2 (quoting Johnson, 2012 U.S. Dist. LEXIS 123934, at *16−17).

11         Davis alleged in the Amended Complaint that Cranfield is subject to personal

12   jurisdiction in this Court because Cranfield transacted business in the State of

13   Washington and the business related specifically to the design, production, and/or

14   sale of the Tamarack Aerospace “Winglets” load alleviation system at issue in this

15   action. ECF No. 19 at 3. Cranfield supported its Motion to Dismiss with a

16   declaration from Cranfield’s Head of Design denying the alleged contacts by

17   Cranfield with the State of Washington. ECF No. 23. Davis conceded the lack of

18   personal jurisdiction based on the additional information provided through

19   Cranfield’s Motion to Dismiss. ECF No. 29 at 2.

20

21
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 3
      Case 2:20-cv-00060-RMP       ECF No. 45    filed 10/02/20   PageID.794 Page 4 of 5



1          Cranfield posits that RCW § 4.28.185(5) applies because Davis served

2    Cranfield at its home office in England, and Davis is voluntarily dismissing

3    Cranfield from the case for want of personal jurisdiction. ECF No. 34 at 2−3.

4    However, Davis’s initial allegations and the subsequent developments set forth

5    above do not support that Plaintiff’s basis for asserting jurisdiction was frivolous.

6    Cranfield does not make any argument toward that end. Nor do the circumstances of

7    Cranfield’s Motion to Dismiss compel a conclusion that traditional notions of fair

8    play and substantial justice favor an award of fees. See Johnson, 2012 U.S. Dist.

9    LEXIS 123934, at *16−17). Therefore, the Court declines to exercise its discretion

10   to award fees and costs in these circumstances, which the Court finds to be outside

11   of the “heartland” of the purposes supported by RCW § 4.28.185(5). DiscoverOrg

12   Data, 2019 U.S. Dist. LEXIS 221157, at *2.

13         Accordingly,, the Court grants dismissal of the Amended Complaint as against

14   Cranfield and denies an award of fees under RCW § 4.28.185(5).

15         IT IS HEREBY ORDERED that:

16         1.     Defendant Cranfield’s Motion to Dismiss, ECF No. 22, is GRANTED,

17   with respect to dismissal pursuant to Fed. R. Civ. P. 12(b)(2). The remainder of the

18   Motion, with respect to dismissal pursuant to Fed. R. Civ. P. 12(b)(6), is DENIED

19   AS MOOT.

20

21
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 4
      Case 2:20-cv-00060-RMP       ECF No. 45   filed 10/02/20   PageID.795 Page 5 of 5



1          2.     The claims against Defendant Cranfield in Plaintiff Davis’s Amended

2    Complaint, ECF No 19, are dismissed without prejudice. Cranfield shall be

3    terminated as a party in this action.

4          3.     The Court denies Cranfield’s request for fees and costs.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order and provide copies to counsel.

7          DATED October 2, 2020.

8
                                                s/ Rosanna Malouf Peterson
9                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21
     ORDER GRANTING DEFENDANT CRANFIELD AEROSPACE SOLUTIONS
     LIMITED’S MOTION TO DISMISS AMENDED COMPLAINT FOR LACK OF
     PERSONAL JURISDICTION ~ 5
